Case: 22-30343     Document: 00516541962          Page: 1     Date Filed: 11/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 22-30343                        November 10, 2022
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jamal Bazley,

                                                           Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:20-CR-58-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Jamal Bazley pled guilty to one count of felon in possession of a firearm
   and was sentenced within the guidelines range to an 80-month term of
   imprisonment, followed by a three-year term of supervised release. On
   appeal, Bazley contests the application of the enhancement for possession of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30343      Document: 00516541962          Page: 2      Date Filed: 11/10/2022




                                    No. 22-30343


   a firearm in connection with another felony offense under U.S.S.G.
   § 2K2.1(b)(6)(B).
          Bazley pled guilty pursuant to a plea agreement wherein he waived the
   right to appeal his conviction and sentence, reserving only his right to bring
   a direct appeal of a sentence imposed in excess of the statutory maximum and
   the right to raise a claim of ineffective assistance of counsel.           The
   Government seeks to enforce the appeal waiver in Bazley’s plea agreement.
          We review de novo whether an appeal waiver bars an appeal. United
   States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). Our review of the record
   shows that Bazley’s waiver was knowing and voluntary. See United States v.
   Bond, 414 F.3d 542, 544 (5th Cir. 2005); United States v. Portillo, 18 F.3d 290,
   292–93 (5th Cir. 1994). The waiver plainly applies to his challenge to the
   application of a sentencing enhancement. See Bond, 414 F.3d at 544. Because
   there is no argument that Bazley’s sentence exceeds the statutory maximum
   or that he received ineffective assistance of counsel, the exceptions to the
   waiver do not apply. See United States v. Cortez, 413 F.3d 502, 503 (5th Cir.
   2005). Thus, the waiver precludes consideration of Bazley’s challenge. See
   United States v. Story, 439 F.3d 226, 231 (5th Cir. 2006).
          Accordingly, the appeal is DISMISSED.




                                          2